DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This corrected notice of allowance was made to consider IDS dated 09/14/2021.  The IDS has been considered and the claims remain allowed.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art on record by Huang et al. (CN108251195A) and Cao et al. (CN 106398802) fail to teach the claimed method.  Huang teaches composition comprising molybdenum disulfide and graphene oxide solution but fails to teach flaky molybdenum disulfide nanoparticles, the ratio of molybdenum disulfide to graphene oxide or the steps of straying the composition unto a substrate having the temperature of the claimed method.  Cao teaches flaky molybdenum disulfide and graphene oxide composition but fails to teach the ratio of the disulfide to the oxide and the step of air-spraying the composition unto a surface having the claimed temperature according to the claimed method.  Another closely related prior art is CN106398802 (by Yang et al.) which recites the claimed composition having flaky molybdenum dioxide and graphene oxide in the claimed amounts which can be added to oil as a lubricant additive.  The reference fails to teach the use of the composition as coating for a substrate using the method of air spraying as claimed and applying the composition to a surface having the claimed temperature.  There is no 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.